Citation Nr: 1814471	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for a skin disability.

The Veteran requested an in-person hearing before a Veterans Law Judge.  See May 2014 VA Form 9.  In December 2015, the Veteran requested a videoconference hearing.  The Veteran later withdrew the request for a hearing.  See August 2017 Statement in Support of Claim.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The March 2014 VA examination for Skin Diseases was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner found that the medical evidence does not support that a persistent skin disability was present in service or in the years immediately following service and that therefore the Veteran's claimed disability was less likely than not caused or incurred during service or secondary to Agent Orange exposure.  The examiner based her conclusion, in part, on a lack of medical evidence indicating treatment or a diagnosis for a skin disability from 1970 to 2009.  However, the Veteran's VA treatment records indicate treatment for skin rashes in 1977, 1983, and 1986.  Further, his VA treatment records show that he was treated for dry skin on his legs in February 2002.  It appears that he was prescribed absorbase topical ointment for his dry skin through September 2005.  The Veteran also indicated in July 2011 that he treated his skin disability with creams given to him by his father, which would not have been captured through a review of medical treatment records.  Therefore the March 2014 opinion was based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board finds that a new VA examination is necessary to fully address the nature and etiology of the Veteran's claimed skin disability.

In addition, the Veteran has stated that he was first treated for skin problems at the Fayetteville VA in 1970, and was then transferred to Durham.  He stated that in April 1970 he had an inpatient stay due the dermatology condition at the Durham VAMC.  As such, these records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all archived records, from the Durham and Fayetteville VA treatment facilities, dated from February 1970 to December 1979.  A specific request should be made for any hospitalization report dated in April 1970.  If these records are not available, a negative reply is required.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2018 forward.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

(a)  During the March 2014 VA Examination the Veteran stated that his rash presents on his back, legs, and face, but was only visible on his legs at that time.  Given the intermittent nature of the Veteran's skin disability, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin disability is active, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.

(b)  If the examination cannot be scheduled in conjunction with an active skin disability, the Veteran should be advised of alternative ways to present evidence of the nature of his skin disabilities, i.e., photographs.

(c)  The examiner must identify all current skin disabilities found to be present, i.e., dermatitis stasis, tinea cruris, seborrheic keratosis, etc.

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides and/or the in-service treatment for various skin disabilities.

The examiner is advised that by virtue of the Veteran's service in the Republic of Vietnam, he is presumed exposed to herbicides in service.  Further, although the Veteran's previously diagnosed skin disabilities are not presumptively linked to Agent Orange exposure, an opinion should nevertheless be provided as to whether the disabilities may otherwise be related to herbicide/Agent Orange exposure.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his skin disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner should note:

*  The Veteran's service treatment records demonstrate treatment for skin problems in November 1968 (lesions over entire body for two months, tinea cruris), December 5 and 11, 1968 (rash on entire body), March 1969 (macular papular lesions and erythematous nodules, which had been present since September 1968), March 1969 Dermatology Consult (macular papular eruptions on the arms and trunk), August 1969 (dermatitis on the left thigh), December 1969 (back rash), and February 1970 (acneform lesions on the back).

*  After service, the Veteran underwent a dermatology consultation in November 1977 for a rash on his left wrist.  The impression was contact dermatitis.  The Veteran was treated with Valisone Cream.  See February 1978 Clinical Record.

*  A May 1983 Clinical Record indicated the Veteran was provided a Hydrocortisone Cream for treatment of a rash on his forearms.

*  The Veteran stated he had a rash on his back and both arms in July 1983.  A July 1983 medical history noted the Veteran was using a Cortisone Cream.  A rash was noted on the Veteran's right dorsal wrist for the past three weeks in September 1983.

*  Lidex Cream was noted as a medication on discharge in a September 1986 Inpatient Care Discharge Summary.

*  The Veteran was treated for dry skin on his legs in February 2002.  It appears that he was prescribed absorbase topical ointment for his dry skin through September 2005.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history.

4.  Next, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for corrective action.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


